Citation Nr: 1514119	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a mental disorder styled as anxiety disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 2006. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for anxiety disorder and assigned a 10 percent rating effective September 1, 2006.  An August 2010 rating decision by the RO in Houston, Texas, increased the rating to 30 percent disabling, also effective September 1, 2006.  Jurisdiction of the appeal rests with the RO in Houston, Texas, from which the appeal was certified.

The claim was remanded by the Board in February 2012 in order to afford the Veteran his requested hearing.  The Veteran presented testimony before the undersigned Acting Veterans Law Judge in June 2012.  A transcript is of record.  The claim was remanded again in February 2014 for additional development.  

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

Throughout the initial rating period, the Veteran's anxiety disorder has caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); it has not caused occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for a mental disorder styled as anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence including VA and Vet Center treatment records, afforded the Veteran appropriate examinations to determine the severity of his claimed disability, and afforded the Veteran the opportunity to give testimony before the Board. 

There was substantial compliance with the Board's February 2012 and February 2014 remands, as the Veteran was afforded a hearing before the undersigned, relevant records were requested from Randolph Air Force Base in Texas and from the VA South Texas Health Care System, and an additional VA examination was conducted in April 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran has not contended otherwise.  Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was originally granted for anxiety disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400; a 10 percent disability rating was assigned effective September 1, 2006.  See September 2006 rating decision.  In a subsequent rating decision, the rating was increased to 30 percent, again effective September 1, 2006.  See August 2010 rating decision.  The Veteran continues to pursue a higher evaluation.  Cf., AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not eliminate the continuing appeal for a still higher rating).  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive. Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The Veteran contends, in effect, that he is entitled to a higher initial rating for his service-connected anxiety disorder due to resulting impairments in social and occupational functioning.  

At his June 2012 hearing, the Veteran endorsed difficulties including concentration at work.  He submitted a May 2012 employment memorandum from his VA supervisor denying a within-grade salary increase due to a "less than acceptable level of competence."  The supervisor noted that the Veteran had made sufficient errors for his quality score to be below the performance standard.  

The Veteran elaborated at the hearing that he had trouble with concentration and attention at work.  He added that he had difficulty reading through Veterans' records because they reflected a lot of the same experiences he had.  The Veteran also endorsed that he tended to self-isolate and that he did not have activities or hobbies.  He denied having a significant social life, reporting that he ate lunch by himself and did not have social relationships outside work.  Further, the Veteran testified to difficulties with anger.  

The Veteran was afforded a pre-separation VA psychiatric examination in May 2006, prior to his scheduled Army retirement in August 2006 with 25 years of honorable service.  The examiner noted that the Veteran had worked as a medic during service, including in the Gulf War and in the Iraq War.  The Veteran reported ongoing difficulty sleeping following his October to November 2003 participation in the Iraq War.  He also endorsed difficulty with concentration and having outbursts of anger.  He reported that previously he had experienced hypervigilance and exaggerated startle response, but that these had subsided in the past year to year-and-a-half.  He reported having nightmares approximately once every two months about injured soldiers and the destruction he witnessed in Iraq.  However, he denied flashbacks or persistent avoidance of situations reminding him of the Iraq war.  He also then denied feelings of detachment or sense of foreshortened future.  The Veteran had not been receiving psychiatric treatment.  The diagnosis was anxiety disorder, not otherwise specified (NOS); a GAF score of 65 was assigned.  The examiner observed that the Veteran's symptoms were mild and did not produce significant social or occupational impairment.  

At a July 2010 VA examination addressing the Veteran's psychiatric disorder, the Veteran was noted to be on medication for depression with good effectiveness.  He was not receiving individual therapy.  The Veteran endorsed chronic sleep difficulties, becoming anxious and easily irritated, being short-tempered, some depressed mood, some excessive drinking, not getting along with his boss at work, and not being able to maintain a relationship.  He reported only fair interest, fair or poor concentration, and some suicidal thoughts.  He also acknowledged some symptoms supportive of a diagnosis of posttraumatic stress disorder (PTSD).  However, at the clinical examination he was clean, neatly groomed, and appropriately dressed; he exhibited no remarkable speech or psychomotor activity.  He also presented as cooperative, friendly, relaxed, and attentive, with normal affect.  Orientation and attention were demonstrated to be intact, although mood was depressed.  Thinking and memory were intact, and he exhibited neither delusions nor hallucinations.  He also had neither suicidal nor homicidal thoughts.  

The July 2010 examiner diagnosed mild PTSD and alcohol dependence.  The examiner elaborated that he believed the correct diagnosis was PTSD related to the Veteran's Iraq deployments, and not anxiety disorder, with the situation complicated by the Veteran's abuse of alcohol.  The Veteran was noted to be employed full time for the past two to five years.  The examiner assigned a GAF of 50 for the Veteran's alcohol dependence and a GAF of 60 for his PTSD.  He found that the Veteran's mental disorder symptoms were only transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress (comporting with a 10 percent disability evaluation).  The examiner rejected the presence of psychiatric impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks (comporting with a 30 percent disability evaluation).  

VA mental health and behavioral health treatment records from 2006 through 2010 reflect a limited number of treatment visits between 2006 and 2010 for complained-of issues including mood swings, frustration, stress, difficulty with anger control, sleep difficulties and difficulty with some excessive or binge drinking.  Most of these visits were in 2007.  However, in the few visits in 2009 and 2010, the Veteran endorsed severe numbers or levels of symptoms, while treating clinicians did not generally observe severe disability upon clinical evaluations.  Treating professionals also noted some positive coping strategies including exercise and church involvement.  Diagnoses variously included anxiety disorder, PTSD, depression, and alcohol dependence.  

The Veteran also had a few visits with a Vet Center in 2010 and 2011, at which time he endorsed some difficulty with anxiety.  However, he was not persistent in his Vet Center treatment and his file there was closed.  

A VA examination was conducted in April 2014 by a licensed clinical social worker (LCSW).  The examiner diagnosed anxiety disorder, NOS.  The Veteran reported being divorced and having a fair relationship with his adult child living in his home, yet he denied having any close friends or family.  The adult son was living with him at his ex-wife's insistence, that son having reportedly made a number of missteps in his life.  The Veteran, for his part, reported that he would rather live alone but that he was (now) trying to raise his son as best he could.  The Veteran did not report relevant legal or behavioral history of his own, except reportedly drinking three to four beers daily to help him relax and sleep.  

During the April 2014 VA examination, the Veteran asserted that he suffered from stress and anxiety from reading files of fellow Veterans as part of his job working at a VA RO.  He reported that this led to flashbacks as well.  He additionally asserted that he had missed several days of work due to difficulty coping with this stress and agitation.  The Veteran did not, however, report missing significant work so as to jeopardize his position or otherwise significantly impact his general work functioning.  He had continued full-time employment with VA.  The Veteran also asserted that he had constant anxiety and worry, and endorsed one panic attack per month, as well as self-isolation, crowd avoidance, and sleeping approximately four hours per night with restless sleep.  

The April 2014 examiner found that the Veteran had anxiety and depressed mood associated with his anxiety disorder, but did not find that this resulted in significant impairment in functioning upon clinical interview.  Rather, the Veteran appeared on time to the interview, was well-groomed, appeared his stated age, and demonstrated clear and organized thought processes, without delusions or hallucinations.  The Veteran also made good eye contact and engaged in unpressured, goal-directed speech.  The examiner found no evidence of cognitive impairment despite the Veteran's self-report of feeing anxious and irritable most of the time.  

Tests administered at the April 2014 examination produced scores within ranges for PTSD and severe depression.  However, based on clinical interview the examiner concluded that the Veteran's profile was more consistent with anxiety disorder NOS and distress related to his symptoms.   The examiner did not find that the Veteran's symptoms had worsened since his last examination, and assigned a GAF of 47.  

The VA examiner concluded that the Veteran's anxiety disorder was best characterized as producing "occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  Thus, the examiner endorsed the presence of criteria supporting a 30 percent psychiatric disability rating.  

The Board notes the Veteran's self-report of significant impairment due to symptoms including self-isolation, absence of social interactions, difficulty with concentration and attention, anxiety, potential excess use of alcohol, and poorly controlled anger; however, VA examiners did not find such significant impairment due to symptoms attributable to the Veteran's service-connected anxiety disorder.  While the Veteran is competent to address his difficulties and varied symptoms, as a layperson, he has not been shown to possess the requisite medical knowledge and expertise to attribute symptoms or difficulties he experiences to his service-connected anxiety disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran has not reported significant adverse consequences, such as violence during anger outbursts or work-jeopardizing behavior, due to his anxiety disorder.  

VA examiners have not found that the Veteran has more severe psychiatric disability to which to attribute all of the Veteran's complained-of symptoms.  Rather, the April 2014 examiner only found mild or transient symptoms of disability only occasionally producing decreased work efficiency during intervals of significant stress.  This is consistent with the prior VA examiners' findings in August 2006 and July 2010.  The Board also notes that the Veteran did not demonstrate significant stress or impaired concentration, attention, thinking and/or memory during clinical evaluation at the time of the August 2006, July 2010 and/or April 2014 VA examinations.  In addition, the limited treatment records over the claim period were reviewed by the July 2010 and April 2014 examiners; neither concluded that a great level of disability was exhibited.  This appears consistent with the more limited clinical findings upon treatment and the limited number of treatment visits over the claim period, as contrasted with the greater level of symptomatology endorsed by the Veteran at the few treatment visits in 2009 and 2010 but not generally observed by clinicians at these treatment visits.  

The record does not establish that the substandard performance reflected in the May 2012 memorandum from the Veteran's work supervisor is significantly attributable to the Veteran's service-connected anxiety disorder.  Similarly, while the Board acknowledges the social and occupational struggles the Veteran has reported, these have also not been attributed by VA examiners to his service-connected anxiety disorder, and the weight of competent and credible evidence is against such attribution.  Treatment records also generally do not reflect findings consistent with the level of symptomatology which the Veteran has endorsed in recent years.  Thus, the record as a whole does not support the impairment level which the Veteran asserts is attributable to his service-connected anxiety disorder and which might otherwise be reflected by his self-reported symptoms.  

In sum, the overall disability picture associated with the Veteran's service-connected anxiety disorder, which is based on the weight of the competent and credible evidence, is not consistent with the criteria for the next highest rating of 50 percent under Diagnostic Code 9400 at any time during the appellate period.  As such, an initial rating in excess of 30 percent for anxiety disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's anxiety disorder symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial rating in excess of 30 percent for a mental disorder styled as anxiety disorder is denied. 



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


